Title: From James Madison to William Blackledge, 9 February 1804 (Abstract)
From: Madison, James
To: Blackledge, William


9 February 1804, Department of State. “I return you Mr. Fisher’s letter [not found]. To qualify his case for the relief provided by the Convention with France respecting Louisiana, it is necessary that, according to the 5th. Article, he should have a decree of restitution, by the Council of Prizes, in his favor, and have also verified the insufficiency of the Captors to make restitution. Perhaps it would be advisable for him to transmit all the papers he has or can procure respecting the ownership of the vessel and cargo, the nature of the voyage and the manner and circumstances of the capture and subsequent proceedings to Mr. Skipwith the public agent at Paris; but as the period within which all the decisions under the Convention are to be completed is partly elapsed, and the remaining term is but short, very sanguine expectations of the result of the claim would not be justified.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Republican William Blackledge (d. 1828) represented North Carolina in the Eighth, Ninth, and Tenth Congresses (1803–9) and again in the Twelfth Congress (1811–13). In 1804 he was one of the managers appointed to conduct the impeachment of John Pickering.


